Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2022

                                     No. 04-22-00531-CV

                            IN THE INTEREST OF I.M., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00828
                     Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because appellant qualifies as indigent under Rule 20 of the Texas Rules of Appellate
Procedure.

       It is so ORDERED on October 19, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court